Citation Nr: 9905639	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-13 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than  June 28, 1990 
for a 20 percent disability rating for postoperative repair 
of torn ligaments and meniscectomy of the right knee, with 
hypertrophic arthritis on the basis of clear and unmistakable 
error in rating decisions in March 1973, February 1975, June 
1975, March 1977, March 1979, and July 1979.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1972.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a determination by a hearing officer at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, in May 1992 which denied the claimed benefits.  

In November 1998, a videoconference hearing was held before 
C.W. Symanski, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The Board notes that, at the time of the June 1994 Remand in 
this case, three other issues were before the Board, 
including entitlement to service connection for a left knee 
disability and a chronic skin condition, both as secondary to 
the service-connected right knee disability, and an increased 
rating for the right knee disability.  An August 1995 rating 
decision granted service connection for a left knee 
disability and the veteran subsequently withdrew his appeal 
of the other two issues.  Therefore, those three issues are 
no longer before the Board for appellate consideration.  


FINDINGS OF FACT

1.  A rating decision in March 1973 granted service 
connection for postoperative repair of torn ligaments and 
meniscectomy of the right knee, with early hypertrophic 
arthritis, and assigned a 10 percent rating, effective from 
October 1972.  The veteran was notified of that action and 
did not appeal.  

2.  Rating decisions in February 1975, June 1975, March 1977, 
March 1979, and July 1979 denied an increased rating for the 
service-connected right knee disability.  The veteran was 
notified of those determinations and did not appeal.  

3.  The veteran has not submitted a viable claim of clear and 
unmistakable error in the March 1973, February 1975, June 
1975, March 1977, March 1979, and July 1979 rating decisions 
which assigned a 10 percent rating for the service-connected 
right knee disability.  

4.  On June 28, 1990, communication was received from the 
veteran's representative that was construed as a claim for an 
increased rating for the service-connected right knee 
disability.  

5.  The report of a VA examination in February 1991 provides 
the earliest evidence that a factually ascertainable increase 
in disability was manifested.

6.  A rating decision in September 1991 increased the rating 
for the disability to 20 percent disabling, effective from 
June 28, 1990.  


CONCLUSIONS OF LAW

1.  The veteran's claim of clear and unmistakable error in 
unappealed rating decisions in March 1973, February 1975, 
June 1975, March 1977, March 1979, and July 1979 is legally 
insufficient, and those rating actions are final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(1998).  

2.  An effective date earlier than June 28, 1990 is not 
warranted under the applicable regulatory criteria.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran injured his 
right knee playing softball in Vietnam and underwent surgery 
on the knee on at least two occasions during service, with 
removal of the medial meniscus and reconstruction of the 
ligaments of the knee.  The report of an examination in July 
1972 notes that the veteran had been "reasonably symptomatic 
when kneeling, squatting, stooping, and occasionally having a 
feeling of the leg giving way."  Findings on examination 
included full range of extension and flexion and "a positive 
internal and external Slocum sign with about 1cm of forward 
motion of the tibia on external rotation, with 90 degrees of 
flexion."  Medial collateral ligament stress was reported to 
be within normal limits.  The examiner's diagnosis was of 
chondromalacia of the right knee with chronic synovitis due 
to the knee injury and surgical repair.  

In December 1972, shortly after the veteran's separation from 
service, he filed a claim for service connection for, inter 
alia, "ligaments" and "cartilage" of the right knee.  

A VA compensation examination was conducted in January 1973.  
The examiner noted the history of the veteran's knee 
disability and indicated that the scar on the medial aspect 
of the knee was well healed, nontender, non-adherent, and not 
depressed, but reported that there was a slight sense of 
numbness over the scar.  The right knee was slightly larger 
than the left knee.  There was no limitation of motion of the 
joint and there was no tenderness or deformity about the 
joint.  Squatting (a full knee bend) caused discomfort in the 
right knee.  The examiner stated that the remainder of the 
musculoskeletal examination was within normal limits.  X-rays 
of the right knee reportedly showed early atrophic arthritic 
changes, but no other pathology.  

A rating decision in March 1973 granted service connection 
for postoperative repair of torn ligaments and meniscectomy 
of the right knee, with early hypertrophic arthritis, and 
assigned a 10 percent evaluation under Code 5259, effective 
from October 1972 (the date of the veteran's separation from 
service).  The veteran was notified of that determination and 
did not file an appeal.  

A routine VA orthopedic examination was conducted in January 
1975, at which time it was noted that the veteran had worked 
as a letter carrier since separation from service, but that 
he had lately noticed occasional swelling of the knee.  He 
also reported that the knee was very unstable and at times 
would "catch in a particularly extended position" and that, 
occasionally when he placed all his weight on his right leg 
with a twisting motion, the knee would buckle.  On 
examination, the healed medial parapatellar scar was 
nontender, as was a transverse scar near the mid-portion of 
the other scar.  Range of motion of the right knee was 
0-130 degrees.  There was no medial or lateral ligamentous 
instability, but there was a marked anterior drawer sign 
present; there was also a tendency toward rotatory 
subluxation.  The patellar inhibition test was negative, but 
there was considerable retropatellar crepitus.  X-rays of the 
right knee showed minimal narrowing of the medial joint 
space, with some degenerative spurring along the medial joint 
line.  The x-rays also reportedly revealed some erosion of 
the patella and two radiopaque bodies.  The examiner's 
diagnoses included 1) history of internal derangement of the 
right knee, with history of probable anterior cruciate 
ligament repair and medial meniscectomy, 2) degenerative 
arthritis of the patellofemoral joint of the right knee, with 
evidence of osteochondral fragments within the joint, and 3) 
chronic instability of the right knee secondary to #1.  

A rating decision in February 1975 denied an increased 
rating.  The veteran was notified of that action and did not 
apply.  

In June 1975, a private physician wrote regarding his recent 
examination of the veteran.  The examiner noted the veteran's 
report that he had no particular swelling of the right knee, 
but that he complained primarily of stiffness after sitting.  
The veteran also stated that, after sitting for a period of 
time, he had difficulty in straightening his knee.  He denied 
actual locking of the knee and indicated that strength in the 
knee was good.  The examiner reported that the veteran walked 
normally.  The parapatellar scar was well healed.  The 
veteran permitted full extension and flexion of the knee.  
There was no lateral instability, but the anterior drawer 
sign was mildly positive.  McMurray's test was negative.  The 
right thigh was slightly smaller than the left.  There was 
some anterior patellar numbness.  

A June 1975 rating decision denied an increased rating for 
the right knee.  The veteran was notified of that 
determination and did not appeal.  

On VA examination again in February 1977, the veteran 
displayed normal gait and full range of motion of the right 
knee.  Ligamentous stability of the knee was intact, except 
for the anterior cruciate ligament.  The parapatellar scar 
was slightly tender.  There was no effusion.  

A rating decision in March 1977 again denied an increased 
rating for the right knee disability.  The veteran was 
notified and filed no appeal.  

A VA outpatient record dated in November 1978 reflects 
evaluation for chondromalacia.  On examination, laxity and 
weight instability were noted, and the veteran complained of 
pain and difficulty walking.  The record indicates that the 
veteran was scheduled for arthroscopy later that month, by 
the VA facility reported that the veteran canceled the 
hospital admission.  

The record contains a report that the veteran was admitted to 
a VA facility in March 1979 for surgery on his right knee, 
but that he walked out the same day, apparently prior to the 
surgery.  

A rating decision in March 1979 again denied an increased 
rating.  The veteran was notified and filed no appeal.  

A report received from a private physician in April 1979 
indicates that the veteran was seen numerous time between 
September 1977 and July 1978 for his knee disability and that 
he had undergone a right knee meniscectomy and removal of 
loose bodies in October 1977.  

On VA orthopedic evaluation in March 1979, but received in 
July 1979, the examiner stated that there was full range of 
right knee motion.  There was tenderness along the medial 
joint line and a well healed medial parapatellar scar.  The 
examiner found no ligamentous laxity with normal stress 
testing and varus and valgus and anterior drawer sign.  
McMurray's test was negative for torn cartilage.  There was 
mild quadriceps atrophy.  A VA orthopedic examination was 
conducted in May 1979.  That examiner noted clinical findings 
essentially identical to those reported by the March 1979 VA 
examiner.  

By a rating decision in July 1979, the RO again denied an 
increased rating for the service-connected right knee 
disability.  The veteran was notified and did not appeal.  

On June 28, 1990, communication was received from the 
veteran's representative containing a request for 
consideration of possible error in prior rating decisions 
that used Diagnostic Code 5259 to evaluate the veteran's 
service-connected right knee disability.  

After receipt of additional private medical records (dated 
from 1977-1979) and the report of a VA compensation 
examination, a rating decision in July 1991 denied an 
increased rating for the service-connected right knee 
disability, but a rating decision in September 1991 increased 
the rating to 20 percent disabling under the provisions of 
Diagnostic Code 5257, effective from June 28, 1990.  

At a personal hearing held in December 1991 at the RO before 
a hearing officer, the veteran indicated that he had worn a 
brace on his right knee since the 1977 surgery due to 
instability and giving way of the knee.  It was argued that 
the veteran's symptomatology and the clinical evidence that 
was of record in the 1970's clearly show that his right knee 
disability should have been evaluated under the provisions of 
Diagnostic Code 5257 at that time and that a 20 percent 
rating should have been assigned on that basis.  It was 
argued, essentially, that the recently assigned 20 percent 
rating should be effective from October 1972, on the basis 
that the March 1973 rating decision and subsequent rating 
decisions were clearly and unmistakably erroneous for not 
assigning such a rating.  

In a communication received from the veteran in September 
1995, he set forth his contentions in detail.  He stated that 
the RO, in 1973, had improperly utilized a diagnostic code 
(Code 5259) that limited the disability to a maximum 
10 percent rating; that the RO had failed to obtain copies of 
VA treatment records; that he was treated for his right knee 
disability on numerous occasions between 1972 and 1978, 
including surgery in 1978 after his knee had given out at 
work, following which he had been advised to wear a knee 
brace; and that he felt that "VA failed to obtain or attempt 
to obtain the necessary medical information that would have 
shown the need for VA to consider a diagnostic change and 
grant the increased rating to 20% because of the need to wear 
a brace."  

At the time of the veteran's November 1998 videoconference 
hearing before the Board, he reiterated his contentions, 
essentially as set forth above.  He also stated that he did 
not leave the hospital on his own during the abortive VA 
hospital admission in March 1979.  Rather, according to the 
veteran, he was told that the equipment was broken and that 
his knee surgery would need to be rescheduled, although it 
never was.  The veteran testified that he injured his right 
knee at work in April 1979, that he underwent further surgery 
on the knee that same month, and that he had needed to wear a 
knee brace since that time.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a).  At 
this point, it should be pointed out that the submission of 
new and material evidence at this point would have no effect 
on the question of entitlement to an earlier effective in 
this case because the effective date of an award based on new 
and material evidence would be the date of receipt of new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2).  

Previous determinations which are final and binding, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  Where entitlement is 
established based on error in a prior, final rating decision, 
the increase shall be effective from the date benefits would 
have been payable if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.400(k).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  See Martin v. Gray, 142 U.S. 
236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 
1986).  "Clear and unmistakable error" (CUE) is a very 
specific and rare kind of error, of fact or law, that is 
undebatable, and when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different, but for the error.  To find CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law 
in effect at that time must have been incorrectly applied.  
The determination must be based on the record that existed at 
the time of the prior decision.  Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Also, in order to raise a reasonable claim of CUE, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error ... that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. at 
44.  

Some of the veteran's contentions state that the RO failed to 
obtain copies of records or other information that would have 
shown findings indicative of a greater evaluation under a 
diagnostic code other than the one the RO used to rate his 
service-connected right knee disability.  However, the 
failure to obtain such records amounts to no more than a 
failure in VA's duty to assist the veteran (38 U.S.C.A. 
§ 5107(b)).  Moreover, the record does not indicate that the 
RO was aware that pertinent unobtained records were 
available, either in 1973 or subsequently.  Nevertheless, the 
Court has held that a failure in the duty to assist cannot 
constitute CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997).  
Moreover, as previously noted, CUE determinations must be 
based on the evidence of record at the time the decision was 
made.  Therefore, the veteran's contentions in that regard 
cannot form the basis for a valid claim of CUE in the 1973 
rating decision or in the subsequent rating decisions.  

The veteran has also claimed that, in the 1973 rating 
decision, the RO evaluated his service-connected knee 
disability under the criteria of Diagnostic Code 5259, which 
provided for a maximum 10 percent rating, rather than under 
Code 5257, under which a higher rating might be assigned.  
According to regulations then in effect, Code 5259 provided 
for only a 10 percent rating for symptomatic postoperative 
residuals of removal of semilunar cartilage.  Code 5257 
provided for a 10, 20, or 30 percent rating for slight, 
moderate, or severe impairment, respectively, manifested by 
recurrent subluxation or lateral instability of the knee.  
The veteran contends that he had right knee instability at 
that time and that, therefore, his knee disability should 
have been rated on that basis.  The record shows that the 
veteran underwent surgery on his right knee in service, with 
removal of the medial meniscus and reconstruction of the 
ligaments of the knee.  The VA examiner in January 1973 noted 
the veteran's complaint, which included a feeling as if the 
knee was "giving way" on him occasionally.  However, that 
examiner reported no clinical findings indicative of any 
ligamentous instability and his diagnosis was of 
postoperative status of repair of torn ligaments and 
meniscectomy of the right knee, with residual superficial 
scar and early hypertrophic arthritis.  

On the basis of the medical evidence that was of record at 
the time of the 1973 rating decision, the RO chose to 
evaluate the right knee disability under the provisions of 
Code 5259, on the basis of postoperative symptoms due to the 
in-service knee surgery.  However, even if the RO had chosen 
to use Code 5257, the medical evidence would not have 
warranted more than a 10 percent rating on that basis, since 
even the last service department report does not reflect more 
than slight impairment due to instability.  

More importantly, however, the veteran's current contentions 
in this regard amount to no more than a disagreement as to 
how the RO weighed the evidence in March 1973.  In this 
regard, the Court has also held that a disagreement as to how 
the facts were weighed and interpreted does not amount to a 
claim for CUE.  Shockley v. West, 11 Vet. App. 208 (1998).  
Although subsequent VA examinations noted some degree of 
anterior ligamentous instability, the veteran's current 
disagreement with the rating assigned and with the RO's 
choice of diagnostic code used in rating decisions in March 
1973, February 1975, June 1975, March 1977, March 1979, and 
July 1979 also amounts to no more than a disagreement as to 
how the medical evidence was weighed.  The Board cannot now 
find that those rating decisions clearly and unmistakably 
misapplied the law to the evidence that was then of record.  
The veteran's claim of CUE as to each of those decisions is 
legally insufficient.  

Therefore, the Board finds that the evidence does not 
establish clear and unmistakable error in any rating decision 
prior to September 1991.  Accordingly, the Board must 
determine the correct effective date for the RO's September 
1991 increase in the rating to 20 percent disabling.  

For a claim involving an increased rating, the effective date 
of the evaluation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from that 
date; otherwise the date of receipt of the claim will be 
used.  38 C.F.R. § 3.400(o)(2).  

In this case, the communication from the veteran's 
representative, received on June 28, 1990, is the earliest 
document that can reasonably be construed as raising a claim 
for an increased rating for the veteran's right knee 
disability.  The record does not contain any medical evidence 
showing that an increase in disability had occurred within 
one year prior to that date.  In fact, the report of the 
February 1991 VA compensation examination is the earliest 
documentation that an increase in disability was factually 
ascertainable.  

Inasmuch as the RO made the 20 percent rating effective from 
June 28, 1990, the date of receipt of the VA claim for an 
increased rating, no earlier date may be assigned.  


ORDER

An effective date earlier than June 28, 1990 for a 20 percent 
rating for postoperative repair of torn ligaments and 
meniscectomy of the right knee, with hypertrophic arthritis, 
on the basis of clear and unmistakable error in rating 
decisions in March 1973, February 1975, June 1975, March 
1977, March 1979, and July 1979, is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 12 -


